TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-15-00638-CV



                       Bridget D. Elliot, Trustee of BC Trust, Appellant

                                                v.

       Crosswater Yacht Club, L.P.; Crosswater Yacht Club Management, L.L.C.;
      Hurst Joint Venture, L.P.; Hurst Harbor GP, L.L.C.; MOF Hurst Harbor, L.P.;
                         and Suntex Ventures, L.L.C., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
    NO. D-1-GN-14-004489, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Bridget D. Elliot, Trustee of BC, Trust has filed an unopposed motion to

dismiss the appeal, explaining that the parties have settled their dispute. We grant the motion and

dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Cindy Olson Bourland, Justice

Before Chief Justice Rose, Justices Pemberton and Bourland

Dismissed on Appellant’s Motion

Filed: June 10, 2016